Citation Nr: 1533831	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to August 1977.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

This matter was remanded by the Board in December 2011 and November 2013 for further development and is now ready for disposition.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disorder that is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In order to establish service connection for an acquired psychiatric disorder as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a) (2014).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As an initial matter, while the record includes diagnoses of other acquired psychiatric disorders, to include depression, the Veteran's main contention is that he has PTSD that is related to his service.  

In that regard, the Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  Indeed, the service treatment and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran does not dispute this fact.

Furthermore, the Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons that would suggest that he participated in combat.

Rather, the Veteran's claimed stressor occurred in the fall of 1975 when he was on temporary duty (TDY) to Fort Chaffee on tent erecting detail, at which time he witnessed a young civilian being sexually assaulted by 12 service men in a military building.  He maintains that he reported the incident to the military police, that he was a witness for both the defense and the prosecution, and that he was later threatened by a prosecutor in Panama.

Numerous attempts have been made to verify the Veteran's reported stressor up to this point.  A travel voucher indicates that the Veteran was TDY for two days at Ft. Chaffee, Arkansas in September 1975.  However, the occurrence of the sexual assault has not been verified.   

In November 2012, the RO made a formal finding outlining the steps taken to verify the Veteran's stressor and determined that additional attempts to verify his stressors would be futile. 

Importantly, the service treatment records include an August 1976 complaint of nervous problems.  An April 1977 Chapter 13 examination indicates a normal clinical psychiatric examination, but a report of medical history shows that the Veteran complained of nervousness, depression and trouble sleeping.  

In May 1977, he was diagnosed with a personality disorder.  

Parenthetically, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).

The service personnel records include a TDY order and a Travel Voucher showing two days travel and five days of duty at Fort Chaffee, Arkansas, in support of tent erecting detail.  These records also include copies of Article 15 actions in November 1975, March and April 1976, and February 1977 and court martial in April 1977.  Notably, there is no record of disciplinary problems prior to the alleged sexual assault in 1975.

On August 2000 VA mental disorders examination the examiner opined that the Veteran experienced significant psychological stress during service.  He further opined that he made a poor social adjustment, consisting of impaired emotional relationships, social fears, substance abuse, mental illness, incarceration, and homelessness since leaving the military.  

The record includes an April 2007 letter from the Veteran's ex-wife regarding his alleged witnessing of the in-service attack and his subsequent behavioral changes. 

On August 2010 VA PTSD examination, the Veteran provided a detailed account of the incident that occurred at Fort Chafee, Arkansas.  The examiner opined that he suffered symptoms consistent with PTSD and that the 1975 sexual assault was a stressor sufficient to give rise to his symptoms.  There was also evidence of a depressive disorder which was not related to service.  The examiner diagnosed PTSD.

Pursuant to the Board's October 2013, the Veteran underwent an October 2014 VA initial PTSD Disability Benefits Questionnaire examination at which time the examiner diagnosed PTSD and opined that it is at least as likely as not connected to his reported service stressor of witnessing his female friend be sexually assaulted by a group of soldiers.  The examiner stated that the reported in-service stressor along with his reported subsequent symptoms meet the DSM-IV diagnostic criteria for PTSD.  

Considering the Veteran's diagnosis of PTSD, evidence of psychiatric symptoms during service, and the VA examiners' medical opinions providing a link between a diagnosed acquired psychiatric disability and active duty service, the Board finds that service connection for an acquired psychiatric disability is warranted.

The nature and extent of the disability related to service is not before the Board at this time.

ORDER

Service connection for an acquired psychiatric disability, currently diagnosed as PTSD, is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


